Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 10/20/2022. Claims 1-4, 7-14 and 17-20 are currently pending. Claims 5-6 and 15-16 are canceled per applicant’s request.
Priority
Current application, US Application No. 17/148,111, is filed on 01/13/2021.

Response to Amendment
Applicant's amendment, filed on 10/20/2022, is entered into further examination and appreciated by the examiner.

Response to Arguments/Remarks
Regarding remarks on the rejections under 35 USC 112, the amendment is accepted and the previous rejections are withdrawn.
Regarding arguments on the rejections under 35 USC 101, applicant's arguments have been fully considered but they are not persuasive because of the following reasons.
 
Applicant argues (see pg. 10 line 9 from the bottom -pg. 13 line 6) that the amended claims are not directed to the judicial exception at step 2A prong-1 although the office action treated them belonging to either Mental Process or Mathematical Concept grouping. 
With respect to the Mental Process, the current limitations “the acoustic information characterizes measured travel times and the void information characterizes measured void amount, where the measured void amount is determined based on measurement of fluid amount contained within samples extracted from the subsurface region” cannot be practically performed in the human mind because measurement of travel times, void amount, and fluid amount contained within samples are not something that can be practically performed in the human mind. 
With respect to the mathematical concepts, the current limitations include determination of various values using physical relationships, instead of mathematical relationships, (1) between measured void amount and layer depths to increase from the measured void amount to the decompacted avoid amount, (2) between void amount and layer thickness to estimate expanded thickness of layer without compaction, and (3) between layer thickness and measured travel times of acoustic waves to determine surrogate decompaction velocity to be used as a surrogate velocity in place of actual or measured velocity of the acoustic waves to artificially expand thickness of the layers within the subsurface region to thickness without compaction. 
Additionally, the independent claims have been amended to require generation of a decompacted digital representation of the subsurface region by applying the surrogate decompaction velocity to the measured travel times of acoustic waves. The decompacted digital representation (seismic image) includes artificially expanded thickness of the layers of the subsurface region in image form. These steps cannot be practically performed in the human mind and are not directed to mathematical concepts.

Examiner respectfully submits that the recited current limitations, with respect to the mental process, are about the information, not about the measurement. The limitations describe where the information came from, i.e. information obtained from the measurement, not an actual measurement, and the measurement is not positively recited nor performed. The human mind of a person having ordinary skill in the art is powerful enough to understand the information, recognize where the information came from (the source of information) and perform interpretation of, i.e. evaluate, the information.
The alleged argument that the physical relationship is not a mathematical relationship appears illogical because the relationships described by (1) above show a relationship between the void ratio and the depth using a curve (A line … shows a smooth change of void ratio as a function of depth [0044, Fig. 4], void ratio depending on depth, at depth greater than 60 ft, the ratio of fluid to solids may approach 1 :1, at depths near 0 ft, the ratio of fluid to solids may be 4.5:1. [0045, Fig. 4]) demonstrating the void ratio is a function of depth, which is a mathematical relationship,  the relationship describe by (2) above stems from simple mathematical rule, i.e. interpolating or extrapolating based on ratios (expanded thickness of the decompacted layers … by decompacted void ratios, void ration A’, void ratio A, void ratio B’, void ratio B, ratio C’, ratio C, expanded thickness d’A, thickness, dA, d’B, dB, d’C, dC [0055-0056, Fig. 5]) and the relationship described in (c) above shows a mathematical calculation based on a well-known mathematical formula, velocity = thickness / travel-time.  These mathematical relationship and/or calculation can be also performed through mental process using pen and pencil if the size of the data is reasonable or can be also performed with the help of general computer if the size of data is large.
Regarding additional argument with respect to the generation of a decompacted digital representation of the subsurface region by applying the surrogate decompaction velocity to the measured travel times of acoustic waves, the generation of a decompacted digital representation of the subsurface region involves a calculation of the depth/width is based on the above well-known formula using velocity and travel time information and also includes the update of the appropriate coordinate points for decompacted layer in the image. Therefore, the argument is unpersuasive and the claims are directed to the judicial exception at step 2A prong-1.

Applicant also argues (see pg. 13 line 7 – pg. 17 line 9 from the bottom) that the current amended claims satisfy the requirement of step 2A prong-2 and the rejection should be withdrawn because (1) the office action fails to consider the claims as a whole, (2) the claims reflect an improvement to a technology or technical field, and (3) the claims recite sufficient detail of applying or using an alleged exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Examiner respectfully submits that  (1) when claims are looked at as a whole, the independent claim 1 can be described as using a general computer for collecting acoustic and void information for the subsurface region, calculating decompacting subsurface data through mathematical derivation that can be also combined with mental judgement. Main inventive concept is in the steps of calculating decomapcting surface data using void information and acoustic information that are void ratio and travel time respectively, which are abstract. Only additional elements are in the use of general computer, collecting data, i.e. acoustic and void information, and possibly displaying the image, which is not explicitly recited. Use of general computer is not particular in the art and data collection step possibly combined with displaying an image is an insignificant extra solution activity to the judicial exception. (2) The alleged improvement is in the calculation of decompacting information, which is abstract. The improvement of abstract ideas themselves cannot be treated as an improvement of the technology or technical field. No objective evidence of improvement can be located in the claims or in the specification or in the arguments. (3) The alleged specific detail is in the abstract ideas themselves, not in the additional elements. Abstract ideas, i.e. judicial exception itself, cannot transform or integrate judicial exception itself into a practical application.

Applicant argues (see pg. 17 line 8 from the bottom – pg. 21 line 10) that claims include additional elements that amount to significantly more than a judicial exception by repeating the arguments of step 2A prong-2 at step 2B analysis and uses conclusive statement that additional elements are not well understood routine and conventional.
Examiner respectfully submits that the applicant intermixes the arguments of step 2A prong-2 for step 2B analysis and fails to pin point which additional elements are not well understood routine and conventional. Therefore, the arguments are not persuasive and the rejections are maintained.

Regarding arguments on the rejections under 35 USC 103, the amendment overcame the rejections and the allowable subject matter is indicated.
Specification
The disclosure is objected to because of the following informalities: In par. 0060, the phrase “direct measurement” should be replaced with “indirect measurement” for clarity because it is not an actual measurement, but an artificial interpretation according to a self-admission by the specification (interpret [0024]).
Appropriate correction is required.

Claim Objections
Claims 1-4, 7-14 and 17-20 are objected to because of the following informalities:  As per claims 1 and 11, the phrase “direct measurement“ in “wherein the decompacted digital representation of the subsurface region enables direct measurement of decompacted thickness of the layers within the subsurface region” should be replaced with “indirect measurement” for clarity because it is not an actual measurement, but an artificial interpretation.
As per claims 2-4, 7-10, 12-14 and 17-20, claims are also objected because base claims are objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-14 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A system for decompacting subsurface data, the system comprising: (1.A)
one or more physical processors configured by machine-readable instructions to: (1.B)
obtain acoustic information for a subsurface region, the acoustic information characterizing measured travel times of acoustic waves that reflected off layers within the subsurface region; (1.C)
obtain void information for the subsurface region, the void information characterizing measured void amount of the layers within the subsurface region, wherein the measured void amount of the layers within the subsurface region is determined based on measurement of fluid amount contained within samples extracted from the subsurface region; (1.D)
determine decompacted void amount of the layers within the subsurface region, the decompacted void amount representing amount of void within the layers before compaction of the layers, wherein the decompacted void amount of the layers is determined by increasing from the measured void amount of the layers, wherein amount of increase is greater at greater depths of the layers; (1.E)
determine surrogate decompaction velocity for the layers within the subsurface region based on the decompacted void amount of the layers within the subsurface region, the surrogate decompaction velocity including  a surrogate velocity used in place of actual or measured velocity of the acoustic waves to artificially expand thickness of the layers within the subsurface region to thickness without compaction, (1.F)
wherein determining the decompaction velocity for the layers within the subsurface region based on the decompacted void amount of the layers within the subsurface region includes: determining expanded thickness of the layers based on the decompacted void amount of the layers, the expanded thickness of the layer including estimation of the thickness of the layers without compaction via increasing the thickness of the layers in accordance with increase in the amount of void from the measured void amount to the decompacted void amount (1.F.1) and determining the surrogate decompaction velocity for the layers based on the expanded thickness of the layers and the measured travel times of acoustic waves that reflected off the lavers within the subsurface region; (1.F.2)
and generate a decompacted digital representation of the subsurface region by applying the surrogate decompaction velocity for the layers within the subsurface region to the measured travel times of the acoustic waves that reflected off the layers within the subsurface region, the decompacted digital representation of the subsurface region including artificially expanded thickness of the layers of the subsurface region in image form by applying the surrogate decompaction velocity to the measured travels tires of the acoustic waves, (1.G)
wherein the decompacted digital representation of the subsurface region enables direct measurement of decompacted thickness of the layers within the subsurface region decompacted depths between acoustic reflectors within the subsurface region, and decompacted positions of subsurface features within the subsurface region. (1.G.1)”.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (System).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation/steps (1.C) and (1.D) are treated by the Examiner as belonging to Mental Processing grouping or Mathematical Concept grouping as the limitation (1.C) represents mental observation regarding content of an acoustic information or math calculation of the travel time extracted from the acoustic waves showing a relationship between acoustic info and the travel time and the limitation (1.D) represents mental observation regarding content of the void information or math relationship between the void info (ratio) and void amount of the layers; The recited measurements are the fact statement on both the acoustic information and the void information regarding where the information came from.
The highlighted limitations/steps (1.E) – (1.G) are interpreted as Mathematical Concept grouping as the limitations describe mathematical relationship between determined data and the data associated with subsurface layers, e.g. for (1.E) between the decompacted void amount and the compacted void amount (see spec [0046-0047, 0048]), for (1.F, 1.F.1. and 1.F.2) between the decompacted velocity and the decompacted void amount (see spec. [0049, Fig. 3B-4, 6]) and for (1.G and 1.G.1) between the decompacted thickness and a data set consisting of the decompaction velocity and the travel times of the acoustic waves (see spec. [0054-0056, Fig. 5]).

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A system for decompacting subsurface data”, “one or more physical processors configured by machine-readable instructions” and “obtain acoustic information for a subsurface region; obtain void information for the subsurface region”;
In Claim 11: “A method for decompacting subsurface data”;
As per claim 1, the additional element in the preamble “A system for decompacting subsurface data” is not qualified for a meaningful limitation and it only generally links the use of the judicial exception to a particular operation or field of use. The limitation/element “one or more physical processors configured by machine-readable instructions” represents a general computer or a computer component and it is not particular.
The limitations/steps “obtain acoustic information for a subsurface region; obtain void information for the subsurface region” represent a normal data collection step in the art and it only adds insignificant extra solution activity to the judicial exception.
As per claim 11, the additional element in the preamble “A method for decompacting subsurface data” is not qualified for a meaningful limitation and it only simply link the use of the judicial exception to a particular operation or field of use.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Mallett, Salman and Michael and others in the list of prior art of record cited below)
	Claims 1-4, 7-14 and 17-20, therefore, are not patent eligible.

Allowable Subject Matter
Claims 1 and 11 recite subject matter which is allowable over the prior art, and would be allowable if rewritten or amended to overcome current objections and rejections.
The following is a statement of reasons for the indication of allowable subject matter:  As per claims 1 and 11, the closest prior art of record, Mallet (US 20200225383 A1), Salman (US 20190383965 A1) and Michael (US 20210389498 A1), either singularly or in combination, fail to anticipate or render obvious limitations “determine decompacted void amount of the layers within the subsurface region, the decompacted void amount representing amount of void within the layers before compaction of the layers …; determine surrogate decompaction velocity for the layers within the subsurface region based on the decompacted void amount of the layers within the subsurface region … thickness … amount of void … measured travel times of acoustic waves … ; and generate a decompacted digital representation of the subsurface region by applying the surrogate decompaction velocity for the layers within the subsurface region to the measured travel times of the acoustic waves that reflected off the layers within the subsurface region …;” in combination of other limitations.
As per claim 1, Mallet discloses
A system for decompacting subsurface data, the system comprising: (system and method … restoring … model of the … subsurface geology [abs], decompacting … model [0028, 0086, 0126-0127, 0130, Fig. 19, claims 1, 2, 112, 12, 14])
	one or more physical processors configured by machine-readable instructions to: (An instruction or command in a computing system [0292], computing system, processor(s) [0293])
	obtain acoustic information for a subsurface region, the acoustic information characterizing travel times of acoustic waves that reflected off layers within the subsurface region; (acoustic waves, signals … reflect at various … zones or … discontinuities, reflected signals … seismic data [0283, 0291], reflected signals … travel time [0287])
	obtain void information for the subsurface region, the void information characterizing void amount of the layers within the subsurface region; (measure of … porosity … measured within the subsurface geology of the Earth [0008], pore space, depositional porosity, level of porosity [0082-0084], volume … representing porosity [0087, 0089-0100, Fig. 18-19])
	determine decompacted porosity of the layers within the subsurface region; (decompacted … restoration porosity [0008], a present day space G to a past volume … in a past restored space [0011], decompacted … representing the porosity if the region after decompaction [0087, Fig. 18])

Mallett further discloses restoration speed and thickness of layers (computational speed of the computer generating the restored model by linearizing the new thickness preserving constraint [0055, Fig. 18]), but Mallett is silent regarding use of void amount  depending on the depth for the calculation of the expanded thickness of the layer,  “determine decompaction velocity for the layers within the subsurface region based on the decompacted void amount of the layers within the subsurface region” and “determine decompacted thickness of the layers within the subsurface region based on the decompaction velocity for the layers within the subsurface region and the travel times of the acoustic waves that reflected off the layers within the subsurface region”.

Salman discloses a relationship between the decompaction velocity for the layers within the subsurface region and the decompacted porosity or thickness of the layers within the subsurface region (velocity and density contrasts across interfaces of layers of material [0068], underlying velocity model [0165], decompaction [0175-0179, Fig. 13], see Fig. 13 regarding initial thickness, porosity thickness, estimated steady-state porosity over Paleo Time and Present Day; computational framework, reverse time migration, model … as velocity [0197, Fig. 15]), but is not explicit on the above allowable limitations, e.g. amount of void depending on the depth, in particular.

Michael discloses a relationship among decompacted depth of the layers within the subsurface region, the decompaction velocity for the layers within the subsurface region and the travel times of the acoustic waves that reflected off the layers within the subsurface region (speed … acoustic waves travel through rocks in the formation [0034], various depth …  within a volume of the earth … waves emitted by seismic sources, travel time [0038], depth, velocity model [0039], decompaction process …for restoring subsurface formation [0052, 0054-0055, Fig. 5]), but is silent regarding the above allowable limitations, e.g. amount of void depending on the depth, in particular.

Al-Chalabi (M. Al-Chalabi and Peter L. Rosenkranz, “Velocity-depth and time-depth relationships for a decompacted uplifted unit”, Geophysical Prospecting, volume 50, Issue 6, June 2002, p.661-664) discloses use of a linear instantaneous velocity mode to describe the velocity variations in an uplifted unit that has been partly decompressed [abs], but is silent regarding the above allowable limitations.

Lv (Z. Lv and et al, “The Application of 3D tectonic restoration and dynamic strain in Strike-slip tectonic belt, A case study from Bohai Bay Basin, NE China”, SEG International Exposition and 89th Annual Meeting, 2019) discloses the recovery of 3D paleotectonic through the inverse process of stratum sedimentary deformation. dividing the process of tectonic restoration into three steps: de-fault, de-fold and decompaction, and obtain the depositional state of the target layer without deformation, but is silent regarding the above allowable limitation.

As per claim 11, Mallet discloses 
	A method for decompacting subsurface data, the method comprising: ((system and method … restoring … model of the … subsurface geology [abs], decompacting … model [0028, 0086, 0126-0127, 0130, Fig. 19, claims 1, 2, 112, 12, 14]).

However, Mallet, Salman, Michael, Al-Chalabi and Lv are silent regarding the above allowable limitations as explained in claim 1 above.

As per claims 2-4, 7-10, 12-14 and 17-20, claims are also allowable because base claims 1 and 11 would be allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2857